DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Information Disclosure Statement
The office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) filed on 05/26/2022 was considered.   

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 05/26/2022 in which claims 1, 8, 9, 18, and 21 have been amended and entered of record.
Claims 1-30 are pending for examination.

Response to Arguments
Applicant’s arguments on pages 8-14 of the Amendment with respect to the amended independent claims 1 and 21 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven P. Wigmore on June 7, 2022.
The application has been amended as follows:
Claim 25: (Currently Amended) The method of claim 24 further comprising: selectively coupling one or more of a first group of capacitors in a region of the first processing unit to the first power distribution network; and selectively coupling one or more of a second group of capacitors in a region of the second processing unit to the second power distribution network, wherein the second group of capacitors is identical to the first group of capacitors.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claims 1 and 21, the prior art of record does not teach or suggest the claimed invention having “a second switch coupled to the second decoupling capacitor for adjusting capacitance of power signals received by the second processing unit from the second power distribution network… 
comparing with a comparator coupled to the first processing unit and second processing unit outputs of the first processing unit and second processing unit, and
determining with the comparator if at least one of the processing units has suffered a processing error” and a combination of other limitations thereof as recited in claims.
Regarding claims 2-20 and 22-30, the claims have been found allowable due to their dependencies to claims 1 and 20 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836